954 F.2d 724
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alfredo LOPEZ, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-6062.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1992.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Alfredo Lopez, a pro se federal prisoner, appeals the district court's order denying his motion filed pursuant to 28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1988, Lopez was convicted by a jury of conspiracy to possess with intent to distribute cocaine and possession with intent to distribute cocaine.   Lopez was sentenced to one-hundred and sixty months imprisonment.   On direct appeal, this court affirmed Lopez's conviction and sentence.


3
Lopez subsequently filed the present motion to vacate pursuant to 28 U.S.C. § 2255.   In his motion, Lopez alleged that:  (1) the district court improperly enhanced his sentence for obstruction of justice, and (2) an unwarranted disparity exists between his sentence and that of a co-defendant.   Over Lopez's objections, the district court adopted the magistrate judge's report and recommendation and dismissed the case.   Lopez has filed a timely appeal.


4
Upon review, we affirm the district court's judgment.   Lopez has failed to establish the denial of a substantive right or the existence of defects in his proceedings which are inconsistent with the rudimentary demands of fair procedure.   See United States v. Timmreck, 441 U.S. 780, 783-84 (1979).


5
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.